                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


LODESTAR ANSTALT,
a Liechtenstein Corporation,

       Plaintiff,

v.                                                             No. 1:17-cv-00062-JCH-JHR

ROUTE 66 JUNKYARD BREWERY LLC,
a New Mexico Limited Liability Company,
and HENRY LACKEY, an individual,

       Defendants.



                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s motion to modify the scheduling order to

accommodate the Plaintiff’s two new experts. The Court concludes that Plaintiff has shown good

cause to modify the scheduling order and therefore grants the motion.

I. Background

       Plaintiff brought an action under the Lanham Act, 15 U.S.C. § 1114 against Defendants for

infringement of their federally registered trademarks and against Route 66 Junkyard Brewery LLC

(the Brewery) for unfair competition under 15 U.S.C. § 1125. The Court entered a standard

scheduling order on April 17, 2017. The section governing timing of disclosure of expert testimony

stated: “[a]ll expert witnesses must be disclosed by the parties, even if the expert is not required to

submit an expert report,” and that “as to issues for which a party bears the burden of proof, that

party shall identify in writing any expert witnesses to be used by the party at trial and provide

expert reports … no later than July 17, 2017.” In October 2017, discovery closed and dispositive
motions were due. Neither party disclosed or designated expert witness for trial and the parties’

cross-motions for summary judgment relied on no expert statements.

       Plaintiff tells the Court that it wishes to modify the scheduling order to introduce the

testimony of two experts. Plaintiff first attempted to disclose these two witnesses on February 19,

2019, or days 90 days before the previous May 20, 2019 trial setting. The Court struck the experts

because Plaintiff disclosed them 19 months late under the scheduling order, a flat violation of and

show of disregard towards the Court’s fixed deadlines. However, that strike was without prejudice.

The Court explained that if the case’s previous May 20, 2019 trial setting was continued due to the

Court’s criminal docket, then the Court would entertain a motion to modify the scheduling order

for the limited purpose of adding experts as witnesses. That condition was met. So now Plaintiff

moves amend the scheduling order for additional expert discovery.

        Plaintiff requests to introduce the testimony of Brian M. Sowers, Principal at Applied

Marketing Science, Inc., who purportedly will testify about the results of a likelihood of confusion

trademark survey that resulted in a net confusion rate of 24.8% of Plaintiff’s marks and

Defendants’ logo. Plaintiff also intends to introduce the testimony of its second expert, John

Seabrooks, Chief Brewing Officer at Honeymoon Brewery and Principal of Integrated Brewing

Services. Mr. Seabrooks’ supposedly will testify that Plaintiff’s beer is craft beer; that many beer

consumers in New Mexico purchase and drink both craft and non-craft beers, and that craft beer

drinkers would consider purchasing Plaintiff’s beer.

       In Plaintiff’s view, Defendants never made apparent the need for expert testimony. Plaintiff

says that only after the expert-disclosure deadline passed did Defendants rely on summary

judgment evidence to support a “craft beer/non-craft beer” defense to Plaintiff’s infringement

claim. In an interrogatory asking Defendants to “specif[y] all factual bases” in support of their



                                                 2
non-infringement defense, for example, Defendants’ entire response was to “See Defendant’s

Answer,” and that “Route 66 and the shield are in the public domain for free use by anyone,

especially businesses that are located on the highway.” These facts are “irrelevant,” Plaintiff says,

and Defendants’ Answer simply stated that Defendants “lack[ed] knowledge or information,”

concerning Plaintiff’s infringement claim. Plaintiff also point out that in requests for admission

Defendants admitted that they used the words “Route 66” to sell beer and to identify the Brewery

and that Plaintiff’s marks and Defendants’ logo “have similarities.” Plaintiff believed that these

admissions were clear evidence of infringement because the evidence suggested that a consumer

would wrongly associate Defendants’ beer with Plaintiff’s trademarks. Given Defendants’

representations during discovery, Plaintiff says that it could not have foreseen or determined the

need for expert testimony and therefore moves to modify the scheduling order.

       Defendants oppose the motion, saying that it will prejudice them by having to reopen

discovery, depose experts, and designate rebuttal experts.

II.    Standard of Review

       “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

Civ. P. 16(b)(4); accord D.N.M.LR-Civ. 16.1 (“Modification of deadlines in the Court’s

scheduling orders … whether or not opposed, requires a showing of good cause and Court

approval.”). Courts “have identified several relevant factors in reviewing decisions concerning

whether discovery should be reopened, including:”

       1) whether trial is imminent, 2) whether the request is opposed, 3) whether the non-
       moving party would be prejudiced, 4) whether the moving party was diligent in
       obtaining discovery within the guidelines established by the court, 5) the
       foreseeability of the need for additional discovery in light of the time allowed for
       discovery by the district court, and 6) the likelihood that the discovery will lead to
       relevant evidence.




                                                 3
Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). “The central inquiry under Fed. R. Civ.

P. 16(b)(4) is whether the requesting party was diligent in seeking the amendment.” DRK Photo v.

McGraw-Hill Glob. Educ. Holdings, LLC, 870 F.3d 978, 989 (9th Cir. 2017).

III.   Discussion

       On balance, the Smith factors weigh in Plaintiff’s favor. On the one hand, the Court is not

persuaded that Plaintiff could not foresee the need for expert testimony. A prominent trademark

law treatise states that expert testimony is “quite proper” and “generally allowed on [the] factors,”

bearing on a trademark infringement claim. See 4 McCarthy on Trademarks and Unfair

Competition § 23:2.75 (5th ed.). One of those factors under well-established Tenth Circuit law is

“actual confusion in the marketplace.” Water Pik, Inc. v. Med-Sys., Inc., 726 F.3d 1136, 1144 (10th

Cir. 2013). The Tenth Circuit has explained that evidentiary proof of actual confusion is “often

introduced through the use of surveys.” Id.1 Only now – nearly two years after the close of

discovery and roughly six months after an adverse grant of summary judgment on the infringement

claim – does Plaintiff wish to have its expert testify about a survey he supervised. Plaintiff’s

contention that Defendants’ representations during the pleadings and discovery phases made the

need for expert testimony unforeseeable is not well-taken. Plaintiff’s legal cause of action steers

the proof it needs, not Defendants’ representations. Finally, the Court understands that Defendants

will incur costs and that the proceedings will be delayed if discovery is reopened. Plaintiff argues

that the taking of expert depositions does not require reopening fact discovery. However, Plaintiff

downplays the fact that accommodating its experts will presumably involve Defendants deposing

those experts, reviewing their reports, and designating rebuttal experts.


1
  The Tenth Circuit noted, however, the “evidentiary value [of such surveys] depends on the
methodology and questions asked,” and the district court is expected to perform a gatekeeping
role in deciding whether to admit or exclude survey evidence. Water Pik, Inc., 726 F.3d at 1144.

                                                 4
        On the other hand, Plaintiff is correct that it was not required to retain an expert. Plaintiff

is also correct that no trial date is currently set, which is a factor that carries significant weight. In

the Tenth Circuit’s decision in Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1254 (10th Cir. 2011),

the court, after identifying factors it would use to decide if a district court properly denied “a

party’s motion for a new scheduling order to name a previously undisclosed witness,” stated that

“the single most important fact about the posture of [the plaintiff’s] motion for a new scheduling

order is that, at the time, it was made, there was no longer any impending trial date.” The Tenth

Circuit also explained that the “additional expense [the defendant] would incur to test the expert

opinions of a newly named witness … alone is not the type of prejudice” that the factors

contemplate. Id. at 1255. Finally, Plaintiff moved to modify the scheduling order following the

Court’s statement that it would entertain such a motion. All in all, good cause warrants modifying

the scheduling order for the limited purpose of additional expert discovery. The Court refers this

scheduling matter to the Honorable Jerry H. Ritter to reset appropriate deadlines.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion to Modify the Scheduling

Order [ECF No. 110] is GRANTED.



                                                __________________________________
                                                Judith C. Herrera
                                                United States District Court Judge




                                                    5
